The corrected record requires consideration of the case on its merits. Conviction is for swindling; punishment fixed at confinement in the penitentiary for a period of three years.
The Slaughter-Mayfield Company was a partnership composed of John T. Mayfield and J.B. Moses. The appellant arranged with the firm to furnish him two suits of clothes. One of them was delivered to him, and in payment therefor he issued a check for $252.50, payable to the firm mentioned, upon a bank in Breckenridge, Texas. The transaction took place with John T. Mayfield, who delivered the suit of clothes and received the check. Appellant represented that he had in the bank ample funds to his credit to assure the payment of the check. He exhibited to Mayfield a bank-book and documents showing deposits of a large amount of money. The check was dishonored by the bank, though presented in the due course of business. The representations with reference to the deposits of large sums of money were shown to be false. The only credit was an item of $300 deposited in the bank a few days before the transaction in question, all of which except the sum of $2.85 was withdrawn by the appellant before the check reached the bank.
The court overruled the first application for a continuance made because of the absence of several named witnesses residing in different cities in the State. Subpoenas for two of them had been issued and returned not executed. The date of the return is not shown; nor is it made to appear that subpoenas for the other witnesses had ever been forwarded to the sheriffs of the respective counties in which the witnesses are alleged to have resided. The application failed to show the diligence which the law demands. Brown v. State, 36 Tex.Crim. Rep.; Vernon's Texas Crim. Stat., Vol. 2, p. 311; White's *Page 643 
Ann. Penal Code, Sec. 501; Owens v. State, No. 7054, recently decided.
The motion for new trial is supported by affidavits from one of the alleged absent witnesses. Considering the application in the light of the evidence developed upon the trial, we perceive no abuse of discretion of the trial judge in overruling the motion.
The ownership of the property was laid in John T. Mayfield. The evidence shows that it was in his possession, under his care, control and management, and obtained through representations made to him. The fact that the property belonged to the firm of which Mayfield was a member did not vitiate the indictment nor bring about a variance in the proof. The law permitted the pleader to name Mayfield as the owner. Code of Crim. Prac., Art. 457; May v. State, 15 Tex.Crim. Rep.; Lockett v. State, 39 Tex. Crim. 531; Branch's Ann. Tex. Penal Code, Sec. 2434, p. 1317.
There was no error in the admission of evidence that Mayfield did not know that the entries in appellant's bank-book which were exhibited to him were forged. It was a part of the State's case to prove that Mayfield believed the representations made by the appellant to induce the delivery of the property were true. It was incumbent upon the State to show that the check was issued without reason to believe that it would be paid. The status of appellant's relations with the bank upon which the check was drawn was relevant and competent evidence upon this subject.
Bill of Exceptions No. 9 is but a transcription of the stenographer's notes in question and answer form. No reason is given for the failure to make it more succinct as required by Revised Civil Stat., Article 2059. It comes in the form, which under the repeated decisions of this court, characterizes it as insufficient to require consideration. McDaniel v. State, 90 Tex. Crim. 636, 237 S.W. Rep., 293; Watson v. State,90 Tex. Crim. 576, 237 S.W. Rep., 298, and cases therein listed. Even if considered, the bill is without merit. It reveals that the appellant applied for a suspended sentence, and through the cross-examination of the witness Martin, elicited testimony in support of that plea. The plea put the character of the accused in issue. Overby v. State, 92 Tex.Crim. Rep., 242 S.W. Rep., 213; Martoni v. State, 74 Texas Crim, Rep., 90.
An inquiry was made of a witness by the State's counsel concerning the cases pending against the appellant. The objection to the inquiry having been sustained by the court, no error appears from the bill making complaint of it.
The motion for rehearing is overruled.
Overruled. *Page 644